O’Brien, S.
This appeal is taken by the State Tax Commission from the order fixing the transfer tax in the above-named estate. An order was entered fixing the tax in accordance with the report of the transfer tax appraiser. The State Tax Commission now appeals upon the ground that a surviving life estate may arise pursuant to the provisions of a certain trust deed. The appeal is denied. The trust agreement was made on March 24,1920. A provision was made therein allowing this decedent to revoke, modify or alter the terms of the trust deed. The State Tax Commission appeals, upon the ground that the property transferred in trust is *242taxable because of the power of revocation reserved to the decedent. The transfer of the property took effect as of the date of the trust instrument, and the law thereafter passed (Tax Law, § 220, as amd. by Laws of 1922, chap. 430), providing for the taxation of property transferred by an instrument of trust, wherein a power of revocation is reserved to the decedent, can have no effect upon the taxability of the transfer in the instant case.
Submit order on notice accordingly.